Citation Nr: 1400698	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  10-38 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an effective date earlier than November 12, 2009, for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to temporary total disability rating due to VA hospitalization from the period of March 11, 2008, to April 18, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Castillo, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2010 of a Department of Veterans Affairs (VA) Regional Office (RO), in Louisville, Kentucky, which denied a temporary total rating disability for the period of March 11, 2008, to April 18, 2008, and a rating decision in October 2011 of the VA RO, in Louisville, Kentucky, which denied an effective date for PTSD earlier than November 12, 2009.

In December 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge. A transcript of the hearing is in the Veteran's file.


FINDINGS OF FACT

1.  In a rating decision in December 2009, the RO granted service connection for PTSD, effective November 12, 2009; the Veteran was notified of the decision and of his appellate rights but he did not appeal; the December 2009 decision is final.

2.  The February 2011 claim for an earlier effective date for PTSD is a freestanding claim, over which the Board has no jurisdiction.

3.  Service connection for PTSD was awarded after the Veteran was hospitalized for PTSD from the period of March 11, 2008, to April 18, 2008. 





CONCLUSIONS OF LAW

1.  To the extent there is a freestanding claim for an earlier effective date arising from the rating decision in December 2009, the claim for an earlier effective for PTSD has no legal merit.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).

2.  The criteria for the award of a temporary total disability rating based on hospitalization from the period of March 11, 2008, to April 18, 2008, have not been met.  38 C.F.R. § 4.29(b) (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As to the entitlement to an earlier effective date and a temporary total disability rating, the law is dispositive, and thus, the provisions of the VCAA do not apply.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Effective Date for a Reopened Claim

The Veteran seeks an effective date earlier than November 12, 2009, for a reopened claim for service connection for PTSD. 

The procedural history of this claim began when the RO received the Veteran's claim for service connection for PTSD in March 2004.  In a January 2005 rating decision, the RO denied the claim.  The Veteran appealed the decision to the Board, which denied the appeal in a September 2008 decision, which became final.  38 U.S.C.A. § 20.1100.

On November 12, 2009, the RO received the Veteran's application to reopen the claim for entitlement to service connection for PTSD.  In a December 2009 rating decision, the RO granted the Veteran's application to reopen and granted service connection for PTSD, effective November 12, 2009.  After the Veteran was notified of the RO's determination and of his procedural and appellate rights, he did not appeal the rating decision and no new and material evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the adverse determination to the Veteran.  Thus, the December 2009 decision became final by operation of law on the evidence of record.  38 C.F.R. § 3.104(a).

In February 2011, the RO received the Veteran's current application for an effective date earlier than November 12, 2009, for PTSD.  Neither the Veteran nor his representative raise the issue of clear and unmistakable error with respect to the effective date assigned for the award of service connection for PTSD.

The only remedy to overcome finality of a decision is a motion for revision based on clear and unmistakable error.  38 C.F.R. § 3.105(a).  Otherwise, the Veteran may not properly file, and VA has no authority to adjudicate, a freestanding earlier effective date claim in an attempt to overcome the finality of a decision.  Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006).

When such a freestanding claim for an earlier effective date is raised, the United States Court of Appeals for Veterans Claims (the Court) has held that such an appeal should be dismissed.

The Board is without legal authority to take jurisdiction of this issue.  Accordingly, the claim for an effective date earlier than November 12, 2009, for the award of service connection for PTSD must be dismissed.







A Temporary Total Disability Rating

The Veteran seeks a temporary total disability rating based on in-patient hospitalization for the PTSD from the period of March 11, 2008, to April 18, 2008.

At that time, the Veteran had a pending claim for service connection for PTSD.  The Board ultimately denied the claim in a September 2008 decision, which became final. 

In November 2009, the Veteran filed a second claim for service connection for PTSD, which was granted, effective November 12, 2009.

A total disability rating for hospitalization will be assigned when it is established that a service-connected disability required hospital treatment for a period in excess of 21 days.  38 C.F.R. § 4.29 (2013).

While VA treatment records show that the Veteran was hospitalized for PTSD in excess of 21 days, from the period of March 11, 2008, to April 18, 2008, service connection for PTSD was not effective until November 12, 2009.

The provisions of § 4.29 only apply to hospitalizations arising from a service-connected disability. 38 C.F.R. § 4.29(b).

As service connection for PTSD was not established before or during the Veteran's hospitalization, a temporary total disability rating is not warranted under 38 C.F.R. § 4.29.

      (The Order follows on the next page.). 






ORDER

An effective date earlier than November 12, 2009, for the award of service connection for PTSD, is dismissed.

A temporary total disability rating due to VA hospitalization for PTSD from the period of March 11, 2008, to April 18, 2008, is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


